DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
Applicant has amended the title; objection is withdrawn.

Specification
Applicant has amended the specification; objections are withdrawn.

Drawings
Applicant has amended figure 6; objections are withdrawn.

Response to Arguments
Applicant’s arguments with respect to independent claims 11 & 20, as presented on pages 11-13 of the remarks filed 17 August 2021, have been considered but are not persuasive.  Applicant amended independent claims 11 & 20 to include subject matter of (now cancelled) claim 14.  While Examiner concurs with Applicant that under 35 U.S.C. §102(a)(2), primary prior art reference Kim does not anticipate independent claim(s) 11 (& 20), as now presented, it will be shown that said claims read on a 35 U.S.C. §103 obviousness combination of Kim in view of Babb.  N.B. Babb was used as a secondary reference in the action mailed 17 May 2021 to reject (now cancelled) claim 14.  Babb was relied upon for its teaching of delivering location-specific content such as a coupon to a user of a display device 
The claims stand as follows.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 11, 12, 17, 20, 21 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent 8,593,401 B1; “Kim” hereinafter), in view of Babb et al. (US PGPUB 2016/0086228 A1; “Babb” hereinafter).  N.B. Kim is Applicant-Provided Prior Art (see IDS filed 11 December 2019; U.S. Patents citation #1).
Regarding claim 11, Kim discloses a display device (see title, where Kim teaches “Mobile Terminal Including a Double-Sided Display and Controlling Method Thereof”; see also figure 1, where Kim depicts mobile terminal 100) comprising:
a power supply unit configured to supply power to components of the display device (see figure 1, where Kim depicts power unit 170); a communication unit configured to perform communication (see figure 1, where Kim depicts communication unit 150); a touch-screen unit configured to display an image and to receive a touch operation (see figure 1, where Kim depicts first and second display unit 110/120; see also column 4, lines 40-42, where Kim teaches first and second display unit 110/120 may be equipped with a touch sensor and may be equipped in a form of a touch screen); and a control unit (see figure 1, where Kim depicts processor 140) configured, upon detecting that a first condition is satisfied, to switch the display device to a first operation mode (see column 5, lines 28-32, where Kim teaches processor 140 detects a trigger signal to switch mobile terminal 100 to a standby state and may 
Kim further discloses a measuring unit configured to measure a position of the display device (see Kim at figure 1, where Kim depicts sensor unit 130; see also column 4, lines 44-60, where Kim teaches sensor unit may include a GPS sensor; GPS data including time information) wherein the detecting unit is configured to detect measurement of a predetermined position by the measuring unit (see Kim at figure 1, where Kim depicts processor 140, analogous to the claimed detecting unit coupled to sensor unit 130, which could be a GPS sensor; matching current GPS location to a predetermined position stored in memory is well known in the art).
Kim does not appear to explicitly disclose in the first operation mode, the control unit is further configured, in response to detection of measurement of the predetermined position by the detecting unit, to cause the power supply unit temporarily to supply power to the touch-screen unit to enable the touch-screen unit to rewrite an image of an employee identification (ID) card according to the predetermined position, and in response to no detection of measurement of the predetermined position by the detecting unit, to cause the power supply unit to temporarily supply power to the touch-
For example, and in a similar field of endeavor, Babb discloses Method And System For Delivery Of Context-Specific Content To A Mobile Device, Triggered By Changes In The Mobile Device's Location.  At paragraph 33, Babb teaches examples of a retailer providing coupons to the screens of users' mobile devices when users approach the store during certain hours; a transit agency providing train arrival times to the screens of users' mobile devices when users enter a train station, and a national merchandiser sending advertisements for a bottled sport drink to the screens of users' mobile devices located near athletic fields.  Babb further teaches that government agencies may make use of the method and system, thus a suggestion for the provision of location-specific emergency information (which should by necessity be provided regardless of a “standby” low-power mode of operation).
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Babb as applicable to the device of Kim, and would have been motivated to combine in order to facilitate the provision of location-specific information, including location-specific emergency information, or even company-specific information.  Said company-specific information could include an employee badge or ID, displayed in the same manner as a company advertisement, upon approach of the display device to a predetermined location.    Regarding the “no detection” situation, in which the predetermined location is not matched to current location, a default screen may be displayed, perhaps including a company mark or logo, especially if the device is corporate-owned and provided to employees.  Processor 140 of Kim, analogous to the claimed detecting unit, besides detecting certain times of day at which to update aspects of first or second display units 110/120, as well can detect proximity to certain locations, and in connection with communication unit 150, detect data transmitted by proximate beacons as taught by Babb; such exemplary transmissions as indicated above would necessitate the provision of power to display units 110/120 for rewriting the 
Regarding claim 12, the combination of Kim and Babb discloses the display device of claim 11.  The combination further discloses the touch-screen unit is configured to consume power to rewrite the displayed image and to consume no power to maintain a rewritten image (see Kim at column 4, lines 19-29, where Kim teaches second display unit 120 may include an e-paper display panel, requiring the changing of an electrical shock between transparent electrode plates in order to update a displayed letter or image; see also Kim at column 6, lines 65-67, where Kim teaches an e-paper display panel does not require applied power to maintain a displayed image); 
and in the first operation mode, the power supply unit refrains from supplying power to the touch-screen unit while the touch-screen unit maintains the displayed image (see column 6, lines 34-35, where Kim teaches user input is not recognized in a standby state).
Regarding claim 17, the combination of Kim and Babb discloses the display device of claim 11.  The combination further discloses the control unit is further configured, upon detecting that a second condition is satisfied, to switch the display device to a second operation mode in which the power supply unit supplies power to the touch-screen unit and the communication unit (see Kim at column 6, lines 19-41, where Kim teaches an active state vs. a standby state; the active state corresponding to a state that user input for mobile terminal 100 is continued and content executed in mobile terminal 100 is usable in display unit 110/120; the second condition could be triggered by a detected push of side button 160 indicating that a user wishes to toggle modes).
Regarding claim 20, this method claim essentially restates the limitations of apparatus claim 11, in that the control unit of display device of claim 11 appears to be configured to perform the method steps of claim 20.  Therefore, the same analysis applies to claim 20.
Regarding claim 21, this method claim essentially restates the limitations of apparatus claim 12, in that the control unit of display device of claim 12 appears to be configured to perform the method steps of claim 21.  Therefore, the same analysis applies to claim 21.
Regarding claim 25, this method claim essentially restates the limitations of apparatus claim 17, in that the control unit of display device of claim 17 appears to be configured to perform the method steps of claim 25.  Therefore, the same analysis applies to claim 25.

Claims 13, 16, 22 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Babb, as applied to claim 12 above, and further in view of Kawai (US PGPUB 2007/0046622 A1; “Kawai” hereinafter).
Regarding claim 13, the combination of Kim and Babb discloses the device of claim 12.  The combination does not appear to explicitly disclose the detecting unit further configured to detect an event that occurs in the display device, wherein in the first operation mode, the control unit is configured, in response to detection of an event by the detecting unit, to cause the power supply unit temporarily to supply power to the touch-screen unit to enable the touchscreen unit to rewrite the displayed image to an image according to the event.  However, at figure 4C, Kim depicts a displayed clock icon 133, calendar icon 134, and weather icon 135.  It is likely that even in a standby mode, one or more of these icons would need to be refreshed.  For example, on many portable display devices, the calendar icon is known at least to change numerals every day at midnight.  A clock icon can also be configured to display the current time, even in a standby or low-power state.

Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Kawai as applicable to the device of the combination of Kim and Babb, and would have been motivated to combine in order to detect events that allow certain icons of Kim to impart real-time, useful information, thus an improved device.  Furthermore, given that Kawai and Kim use and disclose similar electrophoretic display technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.
Regarding claim 16, the combination of Kim, Babb and Kawai discloses the device of claim 13.  The combination further discloses, in the first operation mode, the control unit is further configured, in response to reception of data by the communication unit, to cause the power supply unit to temporarily supply power to the touch-screen unit to enable the touch-screen unit to rewrite the displayed image to an image according to the data (processor 140 of Kim can detect data transmitted by proximate beacons as taught by Babb; emergency transmissions originating from government entities as suggested by Babb 
Regarding claim 22, this method claim essentially restates the limitations of apparatus claim 13, in that the control unit of display device of claim 13 appears to be configured to perform the method steps of claim 22.  Therefore, the same analysis applies to claim 22.
Regarding claim 24, this method claim essentially restates the limitations of apparatus claim 16, in that the control unit of display device of claim 16 appears to be configured to perform the method steps of claim 24.  Therefore, the same analysis applies to claim 24.

Claims 15 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim, Babb and Kawai, as applied to claim 13 above, and further in view of Nagasaki (US PGPUB 2007/0296690 A1; “Nagasaki” hereinafter).
Regarding claim 15, the combination of Kim, Babb and Kawai discloses the device of claim 13.  The combination further discloses an operation receiving unit configured to receive an operation from a user (see Kim at column 5, lines 18-20, where Kim teaches side button 160 is a physical key situated at the side of mobile terminal 100 and may correspond to a button recognizing an input by a physical power, thus an operation receiving unit configured to receive a user operation), wherein the detecting unit is further configured to detect reception of an operation by the operation receiving unit (processor 140 of Kim, analogous to the claimed detecting unit, besides detecting certain times of day at which to update aspects of first or second display units 110/120, can detect the press of an incorporated push button).
The combination does not appear to explicitly disclose in the first operation mode, the control unit is further configured, in response to reception of an operation by the detecting unit, to cause the 
In a similar field of endeavor, Nagasaki discloses Display Device and Timepiece.  At paragraph 44, Nagasaki teaches a user pressing a button to change a display mode; this necessitates a color changing process to rewrite a display.  Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Nagasaki as applicable to the device of the combination of Kim, Babb and Kawai, and would have been motivated to combine in order to allow a user to change modes based on button push, thus an improved device that requires no power to sense user input (vs. a touch screen input).  Furthermore, given that Nagasaki, Kim, and Kawai use and disclose similar electrophoretic display technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.
Regarding claim 23, this method claim essentially restates the limitations of apparatus claim 15, in that the control unit of display device of claim 15 appears to be configured to perform the method steps of claim 23.  Therefore, the same analysis applies to claim 23.

Claims 18, 19, 26 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Babb, as applied to claim 11 above, and further in view of Seki (US PGPUB 2009/0237388 A1; “Seki” hereinafter).
Regarding claim 18, the combination of Kim and Babb discloses the device of claim 11.  The combination does not appear to explicitly disclose the control unit is further configured, upon detecting that at least a third condition is satisfied, to switch the display device to a third operation mode in which the power supply unit refrains from supplying power to the components after the touch-screen unit 
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Seki as applicable to the device of the combination of Kim and Babb, and would have been motivated to combine in order to warn the user of a low battery condition, thus an improved device.  Furthermore, given that Seki and Kim use and disclose similar electrophoretic display technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.
Regarding claim 19, the combination of Kim, Babb and Seki discloses the display device of claim 18.  The combination further discloses the power supply unit comprises a battery (see Kim at column 5, lines 61-64, where Kim teaches power unit 170 is a power source connected to a battery of the internal [sic] of mobile terminal 100);
the at least third condition comprises plural conditions comprising a fourth condition that is satisfied by depletion of the battery (see Seki at claim 9, where Seki teaches the completion of a display waiting time, analogous to the claimed third condition; Seki further teaches power from the battery to a nonvolatile display device is cut off, analogous to the claimed fourth condition – i.e. a dead battery); and

Regarding claim 26, this method claim essentially restates the limitations of apparatus claim 17, in that the control unit of display device of claim 17 appears to be configured to perform the method steps of claim 26.  Therefore, the same analysis applies to claim 26.
Regarding claim 27, this method claim essentially restates the limitations of apparatus claim 18, in that the control unit of display device of claim 18 appears to be configured to perform the method steps of claim 27.  Therefore, the same analysis applies to claim 27.

Claims 28 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Babb, as applied to claim 11 above, and further in view of Jain et al. (US PGPUB 2015/0243236 A1; “Jain” hereinafter).
Regarding claim 29, the combination of Kim and Babb discloses the device of claim 11.  The combination is silent regarding the control unit further configured, in response to a battery depletion condition being satisfied, to cause the power supply unit to temporarily supply power to the touch-screen unit to enable the touch-screen unit to rewrite an image of a user’s contact information.  However, such a “dead screen” display is known in the art.  For example, Jain discloses Present Content on Persistent Display.  At paragraph 15, Jain teaches a user may configure a “dead screen” display including contents to be displayed when power is off, such as after a low-battery warning.  Various types of content may be selected by the user including lost phone information or contact information.

Regarding claim 28, this method claim essentially restates the limitations of apparatus claim 29, in that the control unit of display device of claim 29 appears to be configured to perform the method steps of claim 28.  Therefore, the same analysis applies to claim 28.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURENCE J LEE/Primary Examiner, Art Unit 2624